Case 9:20-md-02924-RLR Document 2033 Entered on FLSD Docket 10/08/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                         MDL NO 2924
   PRODUCTS LIABILITY                                                                  20-MD-2924
   LITIGATION

                                                           JUDGE ROBIN L ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE REINHART

   __________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                    ORDER GRANTING UNOPPOSED MOTION OF
              UNSERVED FOREIGN DEFENDANTS FOR EXTENSION OF
           TIME TO FILE MOTIONS CONTESTING PERSONAL JURISDICTION

          THIS MATTER comes before the Court on the Unopposed Motion by Specially Appearing

  Foreign Defendants Teva Pharmaceuticals Industries Ltd., Granules India, Ltd., Emcure

  Pharmaceuticals Ltd., Mylan Laboratories Ltd., and Sun Pharmaceutical Industries Ltd.

  (collectively “the Specially Appearing Defendants”) for an extension of time to file Motions to

  Dismiss contesting personal jurisdiction until after they are served with process in this action.

  DE 2031.

          On September 11, 2020, this Court denied a Motion for Alternative Service filed by

  Plaintiffs and requested that Plaintiffs first attempt service on any remaining unserved Foreign

  Defendants via The Hague Service Convention, stating “Here, the deadline driving Plaintiffs’

  request (the October 8, 2020 deadline to file motions contesting personal jurisdiction) is within the

  discretion of the Court—if necessary and upon proper motion, the court would consider extending

  that deadline for a later-served Defendant.” DE 1740. Specially Appearing Defendants assert they

  have not yet been served with process but may intend to file motions contesting personal jurisdiction
Case 9:20-md-02924-RLR Document 2033 Entered on FLSD Docket 10/08/2020 Page 2 of 3




  if and when they are later served, and request the extension referenced in the Court’s September

  11, 2020 Order.

          The Court having reviewed the Motion, and noting that Plaintiffs do not oppose the relief

   requested herein, it is hereby ORDERED and ADJUDGED that the Motion [DE 2031] is

   GRANTED. It is further ordered that:

          1.        Upon notification of valid service after the date of entry of this Order by any

   Specially Appearing Defendant via The Hague Service Convention, counsel for such Specially

   Appearing Defendant will promptly notify Robert C. Gilbert, Plaintiffs’ Co-Lead Counsel, via

   email of service on that Specially Appearing Defendant.

          2.        Upon notification and good-faith belief that valid service has been completed on

   any Specially Appearing Defendant via The Hague Service Convention after the date of entry of

   this Order, Plaintiffs’ Co-Lead Counsel will notify counsel for such Specially Appearing

   Defendant via email that service appears to have been completed on that Specially Appearing

   Defendant.

          3.        Following notification by either party of service having been completed on a

   Specially Appearing Defendant, Plaintiffs’ Co-Lead Counsel shall file with the Court a Notice

   indicating that the Specially Appearing Defendant has been served on a particular date and,

   therefore, that Specially Appearing Defendant’s Motion to Dismiss for lack of personal jurisdiction

   shall be filed within 21 days of the filing of the Notice with the Court, and shall specify that

   deadline by date in the Notice to be filed.

          4.        In addition to filing the aforementioned Notice of service on the docket, Plaintiffs’

   Co-Lead Counsel will email a copy of that Notice to the Zantac email address




                                                      2
Case 9:20-md-02924-RLR Document 2033 Entered on FLSD Docket 10/08/2020 Page 3 of 3




   (zantac_mdl@flsd.uscourts.gov) to alert the Court to the deadline for such Motion to be filed by

   that Specially Appearing Defendant.

            5.       Any Specially Appearing Defendant who is served after the date of entry of this

   Order shall have 21 days from the date of filing of a Notice of service upon it in which to file a

   joinder or adoption of some or all of the legal argument(s) contained in the Motion to Dismiss for

   lack of personal jurisdiction anticipated to be filed on October 8, 2020 by one or more defendants

   in this MDL, and may include up to 7 pages of supplemental briefing specific to that Specially

   Appearing Defendant, consistent with Pretrial Order # 36 [DE 1346] outlining page limits for

   Motions to Dismiss.1

            6.       Nothing in this Order or the filing of or lack of opposition to the Motion for

   Extension of Time shall waive or prejudice Plaintiffs’ right or ability to file a Renewed Motion for

   Alternative Service if circumstances warrant, or Specially Appearing Defendants’ right or ability

   to either oppose such a motion, if filed, or to later assert defenses including lack of personal

   jurisdiction or failure of service of process.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this 8th day of October,

   2020.




                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE




   1
    If no Motion to Dismiss for lack of personal jurisdiction is filed on October 8, 2020, a Specially Appearing Defendant
   shall file its own Motion to Dismiss for lack of personal jurisdiction within 21 days from the date of filing of a Notice
   of service upon it.

                                                              3
